       Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
HOPI TRIBE, et al.,                             )
                                                )
             Plaintiffs,                        )   Case No. 1:17-cv-2590 (TSC)
      v.                                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
             Defendants.                        )
                                                )
UTAH DINÉ BIKÉYAH, et al.,                      )
                                                )
             Plaintiffs,                        )
      v.                                        )   Case No. 1:17-cv-2605 (TSC)
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
             Defendants.                        )
                                                )
                                                )
                                                )
NATURAL RESOURCES DEFENSE                       )
COUNCIL, INC., et al.,                          )
                                                )
             Plaintiffs,                        )   Case No. 1:17-cv-2606 (TSC)
      v.                                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
             Defendants.                        )   CONSOLIDATED CASES
                                                )
                                                )
AMERICAN FARM BUREAU FEDERATION                 )
and UTAH FARM BUREAU FEDERATION                 )
and the STATE OF UTAH,                          )
                                                )
             Proposed Defendants-Intervenors.   )

                   STATE OF UTAH’S RESPONSE TO
   TRIBAL PLAINTIFFS’ OPPOSITION TO PROPOSED AMICUS BRIEFS, AND
        CONDITIONAL REQUEST FOR LEAVE TO FILE SUR-REPLY




                                           1
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 2 of 9



       Pursuant to Local Civil Rules 7(b) and (d), the State of Utah (“Utah”) files this response

to the Tribal Plaintiffs’ Opposition to Proposed Reply Amicus Briefs, and Conditional Request

for Leave to File Sur-Reply, ECF Dkt. 103 (December 23, 2018) (“Motion for Sur-Reply”).1 A

proposed order partially denying the relief requested by the Hopi Tribe, Navajo Nation, Ute

Indian Tribe, Ute Mountain Ute Tribe, and Zuni Pueblo (collectively the “Tribal Plaintiffs”) is

submitted with this filing.

I.     Utah’s Amicus Reply Brief Is Timely And Procedurally Proper As Both A Reply
       Brief And As An Amicus Brief.

       As set forth in Utah’s request to intervene, Utah occupies a unique position that is not

represented by any of the parties or proposed intervenors to these proceedings. Utah has an

interest in the management, development, and use of millions of acres of public lands within its

borders, including those that were designated as the Bears Ears National Monument. Activities

relating to these public lands affect Utah’s economy, school children, and property rights.

Utah’s interests are not protected by either the Federal Defendants, the Plaintiffs, or any other




1 Although the Tribal Plaintiffs have denominated their filing as an “Opposition” to Utah’s Reply
Brief Supporting Federal Defendants’ Motion to Dismiss, ECF Dkt. 99 (December 13, 2018) (the
“Amicus Reply Brief”), in substance the Tribal Plaintiffs’ filing is a new motion seeking
affirmative relief in the form of rejection of the Amicus Reply Brief or, alternatively, leave to file
a sur-reply to arguments made in the Amicus Reply Brief. See e.g. Fed. R. Civ. P. 7(b)(1) (“[a]
request for a court order must be made by motion”). Utah objects to the Tribal Plaintiffs’ request
for affirmative relief in a document that is styled as an opposition to the Amicus Reply Brief and
further objects to the Motion for Sur-Reply because it fails to comply with the procedural
requirements of a motion. See LCvR 7(c) (“[e]ach motion and opposition shall be accompanied
by a proposed order”); LCvR 7(m) (requiring counsel to confer with opposing counsel before
filing nondispositive motions); Progressive Casualty Insurance Co. v. Federal Deposit
Insurance Corp. for Sun West Bank, Case Nos. 13-1043 and 13-1044, 2014 WL 12787793, *4
n.2 (D.D.C. Jan. 9, 2014) (party’s “requests for relief are not properly presented to the Court in
an opposition brief”). Because it is unclear how the Motion for Sur-Reply will be treated by the
Court, however, Utah files this response as both a reply in support of its Amicus Reply Brief and
as an opposition to the affirmative relief requested in the Motion for Sur-Reply pursuant to
LCvR 7(b) and (d).


                                                  2
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 3 of 9



party or proposed intervenor. Instead, as is often the case, these groups take actions in

derogation of Utah’s rights with respect to these public lands. Given Utah’s distinctive position,

and status as a sovereign entity within the United States, Utah has the right to be heard in these

proceedings as an intervenor, or in the alternative, as an amicus. See Mass v. Env. Pro. Agcy.,

549 U.S. 497, 513 (2007) (a state seeking to protect its sovereign interests should be given

“special solicitude” to do so in federal court because “the States are not normal litigants”).

Because of Utah’s special status as a litigant, and its compliance with the Court’s procedural

rules for filing its Reply Brief Supporting Federal Defendants’ Motion to Dismiss (the “Amicus

Reply Brief”), the Amicus Reply Brief should not be rejected.

       A.      Utah’s Amicus Reply Brief Was Properly Filed As A Reply Brief Of A
               Proposed Intervenor.

       Utah’s reply brief is procedurally appropriate and was filed at the earliest opportunity.

Briefing on the Federal Defendants’ Motion to Dismiss was already underway when Utah sought

to intervene in these proceedings. See Federal Defendants’ Motion to Dismiss (“Motion to

Dismiss”), ECF Dkt. 49 (October 1, 2018). The Federal Defendants’ Motion to Dismiss was

filed on October 1, 2018, several days before Utah moved to intervene in these proceedings.

State of Utah’s Motion to Intervene on Behalf of Defendants, ECF Dkt. 52 (October 5, 2018).

After the Federal Defendants’ opening brief was filed, on October 22, 2018 the Tribal Plaintiffs

filed a response to Utah’s motion to intervene taking “no position” on whether Utah met the

requirements to intervene in these proceedings, but requesting limitations on Utah’s and the other

intervenors’ participation in these proceedings. See Tribal and UDB Plaintiffs’ Response to

Motions to Intervene, ECF Dkt. 59, p.2 (October 22, 2018). Utah filed its Reply in Support of

Motion to Intervene on November 5, 2018. State of Utah’s Reply in Support of Motion to

Intervene, ECF Dkt. 69 (November 5, 2018). Oppositions to the Motion to Dismiss were



                                                  3
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 4 of 9



thereafter filed on November 15, 2018 and motions for leave to file amicus briefs supporting the

oppositions to the Motion to Dismiss were filed on November 16, 2018 and November 19, 2018.

See ECF Dkt. Nos. 71-75, 82, 84, 87, 89, 91, 93-94. The Court has not yet ruled upon Utah’s

motion to intervene.

       Although the scope of Utah’s rights as an intervenor are contested by the Tribal

Plaintiffs, the State of Utah’s request to intervene has not been challenged and the Court has not

placed any limitations upon Utah’s participation in these proceedings as an intervenor. 2 Given

that these proceedings may be ultimately decided upon the legal questions presented in the

Motion to Dismiss, Utah’s only opportunity to be heard may be in the reply briefing associated

with the Motion to Dismiss. The Tribal Plaintiffs acknowledged this procedural predicament

when they argued, “Because a motion to dismiss can be dispositive, all the interested and

affected parties, such as those who have applied for leave to file as amici curiae, have no choice

but to make their statements now. And they are entitled to do so.” Tribal Plaintiffs’ Non-

Opposition to Motion for Leave to File as Amici Curiae, ECF Dkt. 96, p.2 (November 30, 2018).

Utah filed its brief only two weeks after the Tribal Plaintiffs made this argument to the Court.



2 Utah’s Amicus Reply Brief should not be unexpected, as certain parties to the companion
proceedings, Wilderness Society et al. v. Donald J. Trump et al., Case No. 1:17-cv-02587-TSC
(“GSENM Proceedings”) requested that Utah be required to file its briefing at the same time the
Federal Defendants filed their reply in support of the Motion to Dismiss. See Partners Plaintiffs’
Response to Motions to Intervene, p.3, ECF Dkt. 53 (October 22, 2018) in GSENM Proceedings
(requesting that Utah be “required to file any additional briefing on Federal Defendants’ pending
motion to dismiss . . . no later than the point at which the Federal Defendants are required to file
their final reply brief”). To accommodate the requests of these parties in the GSENM
Proceedings, rather than unnecessarily prolong the briefing, Utah agreed to file its briefing in that
case on or before the date the Federal Defendants were required to file their Reply. In these
proceedings, as in the GSENM proceedings, filing the Amicus Reply Brief with the Federal
Defendants’ reply briefing does not delay the resolution of these proceedings. In fact, had
Utah’s request to intervene been granted, Utah would have filed a reply brief like the Amicus
Reply Brief.


                                                 4
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 5 of 9



To preserve its rights as a potential and unopposed intervenor, and to be heard by the Court in a

meaningful way, Utah filed its briefing with respect to the Motion to Dismiss at its earliest

opportunity, when the reply briefing in support of the Motion to Dismiss was filed. 3

       B.      Utah’s Amicus Reply Brief Is A Proper Amicus Brief Filed As A Matter Of
               Right.

       As an alternative to its briefing being considered as a reply brief, Utah filed its Amicus

Reply Brief as a matter of right pursuant to Local Civil Rule 7(o)(1). See Amicus Reply Brief,

n.1 (“to the extent Utah is not granted intervention, Utah requests that this brief be considered as

an amicus brief filed pursuant to LCvR 7(o)(1)”). Under the Court’s local rules, Utah has the

right to “file an amicus curiae brief without the consent of the parties or leave of Court.” LCvR

7(o)(1). As far as the timing of Utah’s brief is concerned, the amicus brief must be filed only

“within such time as the Court may allow.” LCvR 7(o)(3). 4 The Court has not set any deadlines

for filing amicus briefing, meaning that Utah’s briefing is not untimely or otherwise procedurally

improper. Consideration of the Amicus Reply Brief will not delay these proceedings, as the

Court has not set a hearing on the Motion to Dismiss and the Amicus Reply Brief will not

otherwise delay disposition of the Motion to Dismiss.



3 The Federal Defendants have a policy of not sharing briefing before it is filed with the Court,
meaning that Utah was unable to meaningfully anticipate the specific arguments made by the
Federal Defendants or coordinate briefing to avoid duplication and collateral matters. See
Federal Defendants’ Response to Tribal and UBD Plaintiffs’ Response to Motions to Intervene,
ECF Dkt. 68 (November 1, 2018) (Federal Defendants’ counsel is “prohibited from sharing draft
briefs with non-federal parties, absent extenuating circumstances”). It was not until the Motion
to Dismiss was actually filed, and arguments were made in opposition to the briefing, that Utah
could determine which matters were necessary to address in any reply briefing and undertake an
effective effort to avoid duplicative briefing.
4The Tribal Plaintiffs’ reference to the “unduly delay” standard refers to motions for leave to file
amicus briefing. See LCvR 7(o)(2). Utah is not obligated to file a motion for leave to file an
amicus brief, meaning that its amicus briefing must only be filed “within such time as the Court
may allow” under Local Civil Rule 7(o)(3).


                                                 5
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 6 of 9



       Contrary to the express language of Local Civil Rule 7, however, the Tribal Plaintiffs

argue that Utah’s briefing was required to be filed with the Motion to Dismiss. The Tribal

Plaintiffs’ sole support for this argument is Local Civil Rule 7’s reference to the Federal Rules of

Appellate Procedure. The Court’s local rules, however, require only that amicus briefs comply

with Federal Rule of Appellate Procedure 29(a)(4). 5 LCvR 7(o)(5). There is nothing in the local

rule that adopts the entirety of Federal Rule of Appellate Procedure 29 (“Rule 29”); instead,

adopting Rule 29 would conflict with and contravene the local rules’ provisions. In addition to

being contrary to the Local Civil Rules, the Tribal Plaintiffs’ arguments conflict with the practice

of Tribal Plaintiffs’ own amici, who filed their briefing after the Tribal Plaintiffs’ opposition was

filed. Utah’s Amicus Reply Brief complies with all relevant and applicable provisions of the

Federal Rules of Civil Procedure and the Court’s Local Civil Rules.

II.    Utah Does Not Oppose the Tribal Plaintiffs’ Opportunity to File A Limited Sur-
       Reply.

       The Tribal Plaintiffs request leave to file a brief responding to arguments made by Utah

and the American Farm Bureau Federation and Utah Farm Bureau Federation (collectively the

“Farm Bureaus”). The Tribal Plaintiffs chose not to address Utah’s and the Farm Bureau’s

briefing in their Motion for Sur-Reply or provide a proposed brief setting forth their additional

arguments.6 Despite the Tribal Plaintiffs’ failure, with one exception, to identify with any


5
  Utah’s briefing complied with the applicable requirements of Federal Rule of Appellate
Procedure 29(a)(4) by including a table of contents, a table of authorities, a statement of Utah’s
identity, interest, and source of authority to file, and an argument section. See Fed. R. App. P.
29(a)(4).
6 Three of the four exhibits attached to the Amicus Reply Brief, including the local government
resolutions, were previously filed with the Court as part of Utah’s amicus briefing on the Federal
Defendants’ request to transfer these proceedings to the United States District Court for the
District of Utah. See Brief of Amici Curiae State of Utah, Garfield County, Kane County, and
San Juan County in Support of Defendants’ Motion to Transfer Cases to the District of Utah,
Exhibits D, E, G, ECF Dkt. 31 (February 14, 2018).

                                                  6
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 7 of 9



particularity the specific matters they wish to address in additional briefing, Utah will not oppose

the Tribal Plaintiffs’ request to file additional briefing responding to Utah’s and the Farm

Bureau’s briefing so long as such briefing is limited to issues raised in Utah’s and the Farm

Bureau’s briefing that was not addressed in the Federal Defendants’ reply. 7


                                          CONCLUSION

       Utah requests that its Amicus Reply Brief not be stricken and instead be considered by the

Court as Utah’s potentially singular opportunity to be heard with respect to the Motion to

Dismiss. Utah does not oppose the Tribal Plaintiffs’ request to file a response to arguments and

analyses in Utah’s and the Farm Bureau’s briefing that was not otherwise set forth in the Federal

Defendants’ reply in support of the Motion to Dismiss.

DATED:         December 31, 2018

                                               Respectfully submitted,

                                               /s/ Anthony L. Rampton
                                               SEAN D. REYES (Utah Bar No. 7969)
                                               Utah Attorney General
                                               TYLER R. GREEN (982312)
                                               Utah Solicitor General
                                               ANTHONY L. RAMPTON (Utah Bar No. 3792)
                                               KATHY A.F. DAVIS (Utah Bar No. 4022)
                                               DAVID WOLF (Utah Bar No. 6688)
                                               LANCE SORENSON (Utah Bar No. 10684)
                                               Assistant Attorneys General
                                               DAVID HALVERSON (992858)
                                               Special Assistant Utah Attorney General
                                               Utah Attorney General’s Office
                                               Utah State Capitol Complex
                                               350 N. State Street, Suite 230
                                               Salt Lake City, UT 84114-2320

7Utah notes that the Tribal Plaintiffs are not entitled to any additional briefing with respect to the
Farm Bureaus’ motion for leave to file amicus briefing. Pursuant to Local Civil Rule 7(o)(2),
after an opposition to a motion to leave is filed, “there shall be no further briefing unless
otherwise ordered by the Court.”


                                                  7
Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 8 of 9



                            seanreyes@agutah.gov
                            tylergreen@agutah.gov
                            arampton@agutah.gov
                            kathydavis@agutah.gov
                            dnwolf@agutah.gov
                            lancesorenson@agutah.gov
                            dhalverson@utah.gov
                            Telephone: (801) 538-9600




                              8
         Case 1:17-cv-02590-TSC Document 104 Filed 12/31/18 Page 9 of 9



                                  CERTIFICATE OF SERVICE

        I certify that on December 31, 2018, the undersigned electronically transmitted the

STATE OF UTAH’S RESPONSE TO TRIBAL PLAINTIFFS’ OPPOSITION TO

PROPOSED AMICUS BRIEFS, AND CONDITIONAL REQUEST FOR LEAVE TO

FILE SUR-REPLY to the Clerk’s Office using the CM/ECF system which will send

notification of this filing to all counsel of record.


                                                /s/ Anthony L. Rampton




                                                    9
